On Motion to Dismiss Appeal.
SOMMERVILLE, J.
This suit was orig- • inally for $9,000 for rent due and to become due, under a written contract of lease. Subsequently, plaintiffs discontinued their suit for rent to become due and limited their demand for two months’ rent past due, amounting to $1,000. It appears from another rec*463ord in the court that plaintiffs instituted a separate proceeding for the possession of the leased property. There was judgment in favor of plaintiffs and against defendants in the sum of $1,000 as prayed for.
The amount involved being less than $2,-000, the case is not within the jurisdiction of this court.
It appears in a decision handed down this day in a suit between the same parties, numbered 22S20 on the docket, 77 South. 116,1 that the district judge set aside the order for a suspensive appeal in this case. This appeal will have to be disposed of by the court having jurisdiction of the appeal.
It is therefore ordered that this case be transferred to the court of appeal for the parish of Orleans, to be there proceeded with in accordance with law.

 Ante, p. 460.